       Case: 1:21-cv-00836 Document #: 1 Filed: 02/15/21 Page 1 of 3 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

RHONDA MCMILLAN,                                        )
                                                        )
                                Plaintiff,              )
        v.                                              )
                                                        )       Case No. 21-cv-836
                                                        )
WALMART, INC., a foreign corporation                    )
                                                        )
                                Defendants.             )

                                     NOTICE OF REMOVAL

        The Defendant, WALMART INC., (“Walmart”), by and through its attorneys, James P.

Balog and Ariel T. Flood of O’Hagan Meyer, LLC, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, removes this action to the United States District Court for the Northern District of Illinois, and

in support thereof, states as follows:

        1.      The movant’s Notice of Removal is based upon subject matter jurisdiction

conferred by diversity of citizenship, as established in 28 U.S.C. § 1332.

        2.      At all times relevant, Plaintiff was and remains a citizen of the State of Illinois. (See

Exhibit A, Plaintiff’s Customer Incident Report).

        3.      Both at the time of the commencement of the State Court action and at the present

time, the Defendant, Walmart, is a Delaware Corporation and its executive headquarters are located

in Bentonville, Arkansas. (See Exhibit B, Arkansas Secretary of State Business Information Search).

A corporation has a single principal place of business where its executive headquarters are located.

Metropolitan Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1223 (7th Cir. 1991). Therefore, at

all pertinent times, Walmart is and has been a citizen of Delaware and Arkansas.

        4.      This matter arises out of an accident which occurred on February 2, 2019 at the

Walmart located at 4720 S. Cottage Grove Avenue, Chicago, Illinois. The Plaintiff, Rhonda

McMillan, filed a Complaint in the Circuit Court of Cook County, styled Rhonda McMillan v.
       Case: 1:21-cv-00836 Document #: 1 Filed: 02/15/21 Page 2 of 3 PageID #:2




Walmart, Inc., a foreign corporation, bearing Case No. 2020 L 013531. (See Exhibit C, Plaintiff’s

Complaint at Law).

        5.      Walmart first received Plaintiff’s Complaint when it was served with process on

January 4, 2021. (See Exhibit D, Service of Process Transmittal). In response to the Complaint,

Walmart filed its Appearance and Jury Demand on January 28, 2021. (See Exhibit E, Walmart’s

Appearance and Jury Demand).

        6.      On February 5, 2021, Plaintiff’s counsel provided Defendant’s attorney with a letter

indicating Plaintiff’s medical bills total $159,086.36. (See Exhibit F, February 5, 2021 Letter).

        7.      With the first notice that there was a lawsuit filed and both the claimed amount in

controversy exceeds $75,000 and the Plaintiff is a citizen of Illinois (thereby fulfilling diversity

requirements) occurring on or about February 5, 2021, this Notice was filed within thirty (30) days of

“receipt by the Defendant, through service or otherwise, of a copy of an amended pleading, motion,

order or other paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3).

        9.      As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiffs’

counsel, and file with the Circuit Court of Cook County, a true and correct copy of this Notice.

        10.     By removing this action, Defendant does not waive any defenses available to it.

        11.     If any question arises as to the propriety of the removal of this action, the movant

requests the opportunity to present a brief and oral argument in support of its position that this case is

removable.

        12.     This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

        WHEREFORE, Defendant, WALMART INC., prays that this Honorable Court retain

jurisdiction of the matter pursuant to 28 U.S.C., §§ 1332, 1441, and 1446.

                                                    2
      Case: 1:21-cv-00836 Document #: 1 Filed: 02/15/21 Page 3 of 3 PageID #:3




Dated: February 15, 2021

                                        Respectfully submitted,
                                        O’HAGAN MEYER LLC

                                  By:   /s/ Ariel T. Flood
                                        One of the Attorneys for Defendant,
                                        Walmart Inc.

James P. Balog, Esq. (#6185185)
Ariel T. Flood, Esq. (#6318250)
O’Hagan Meyer LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
aflood@ohaganmeyer.com




                                           3
